DOWDELL, J.
The appeal in this case is prosecuted from a decree rendered on the 5th day of December, 1906. It appears from the record that a final decree was rendered in the cause on the "6th day of June, 1905, in which the rights and equities of the parties Avere settled. More than 12 months elapsed from the rendition of this decree to the suing out of the appeal. The decree appealed from was but the carrying into execution the former decree. The appeal haAdng been sued out after the expiration, of 12 months from the rendition of the decree, neither the decree itself, nor any interlocutory order or decree rendered prior thereto, can be reviewed. — Garry & Welpin v. Jenkins, Moore & Co., 109 Ala. 471, 20 South. 8; Woodruff v. Smith, 127 Ala. 65, 28 South. 736; Alexander v. Bates, 127 Ala. 342, 28 South, 415; Etowah Mining Co. v. Wills Talley, Co 121 *215Ala. 672, 25 South. 720; Kirkland v. Mills, 138 Ala. 192, 35 South. 40.
It follows that the decree appealed from, since it does nothing more than to carry into execution the former decree, in which all questions insisted on by the appellant were settled between the parties, must he affirmed.
Affirmed.
Tyson, C. J., and Anderson and McClellan, JJ., concur.